FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WALTER DEAN ERNEST,                              No. 07-17199

               Petitioner - Appellant,           D.C. No. CV-05-02843-VRW

  v.
                                                 MEMORANDUM *
DAVID L. RUNNELS,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Vaughn R. Walker, Chief Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       California state prisoner Walter Dean Ernest appeals pro se from the district

court’s denial of his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ernest contends that the trial court violated his constitutional rights when it

excluded evidence that the woman he was convicted of raping had been arrested

three years earlier for prostitution, and that she had been terminated from her job.

Because the excluded evidence he cites was not particularly probative or reliable,

its exclusion by the trial court did not violate Ernest’s right to due process. See

Christian v. Frank, 595 F.3d 1076-1085-86 (9th Cir. 2010); cf. Chia v. Cambra,

360 F.3d 997, 1004 (9th Cir. 2004). Accordingly, the California Court of Appeal’s

rejection of Ernest’s claims was neither contrary to, nor an unreasonable

application of, clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1).

      Moreover, as the district court determined, any errors did not have a

substantial and injurious effect on the jury’s verdict in light of the overwhelming

evidence of Ernest’s guilt. See Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).

      AFFIRMED.




                                           2                                     07-17199